PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of 
YU ET AL.     
Application No. 16/269,386
Filed: 6 Feb 2019
For: WATER PUMP AND AQUARIUM EQUIPMENT COMPRISING THE WATER PUMP


:
:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
July 07, 2022, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely and proper manner to the Restriction/Election Notice of March 18, 2021.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on May 19, 2021.  A Notice of Abandonment was mailed October 07, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Response to Restriction Requirement, amendments to the claims, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Kevin Barner appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The power of attorney filed July 7, 2022 in not acceptable.  The Notice Regarding Power of Attorney was mailed August, 26, 2022. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  
This application is being referred to Technology Center AU 3643 for further examination on the merits. 

/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET

cc:   Kevin Barner
        1000 Maine Avenue, S.W., Suite 400
        Washington, DC 20024